internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-116993-00 date date legend x a b c d1 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code that x's s_corporation status will be effective as of the taxable_year beginning d1 facts according to the information submitted x was incorporated on d1 and it was decided that x would be an s_corporation x currently has three shareholders a b and c a and b the shareholders of x at the time of incorporation relied on an attorney and an accountant to file x's form_2553 election by a small_business_corporation with an effective date of d1 due to a miscommunication between the attorney and the accountant x's form_2553 was not timely filed however x a b and c have filed their returns consistent with x being an s_corporation for the taxable_year beginning d1 and for each subsequent taxable_year x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning d1 under sec_1362 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s plr-116993-00 election is made for a corporation’s taxable_year and within the first two and one half months of such taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made however if an s election is made for a corporation’s taxable_year but after the first two and one half months of the beginning of such taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours donna m young senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
